Citation Nr: 1429916	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-43 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist disability to include cubital tunnel syndrome and tendonitis extensor digitorum longus.       

2.  Entitlement to service connection for costochondritis on the right.     

3.  Entitlement to service connection for left and right ankle arthritis.    

4.  Entitlement to service connection for facial myokymia.   

5.  Entitlement to service connection for a prostate disorder.      

6.  Entitlement to service connection for sleep apnea.  

7.  Entitlement to service connection for bilateral ingrown toenail.

8.  Entitlement to an initial compensable rating for hypertension.  

9.  Entitlement to an initial compensable rating for hemorrhoids. 

10.  Entitlement to an initial compensable rating for right shoulder degenerative joint disease.   

11.  Entitlement to an initial compensable rating for left shoulder degenerative joint disease.    

12.  Entitlement to an initial compensable rating for left hip strain.  

13.  Entitlement to an initial compensable rating for a right hip disability.  

14.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.   

15.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.  

16.  Entitlement to an initial compensable rating for migraine headaches.    

17.  Entitlement to an initial compensable rating for acne and rosacea.    

18.  Entitlement to an initial compensable rating for eczematous seborrheic dermatitis.    

19.  Entitlement to a higher initial rating for the service-connected dysphasia and reflux currently rated as 10 percent disabling. 

20.  Entitlement to a higher initial rating for the service-connected cervical spine degenerative disc disease currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to March 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in May 2009 and August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

A review of the Veteran's January 2014 Substantive Appeal, VA Form 9, reflects that although the Veteran provided no specific argument concerning the ingrown toenails, he checked box 9A indicating he wanted to appeal all issues listed on the statement of the case.  Accordingly, the Board finds that the claim for ingrown toenails remains on appeal.  See Evans v. Shinseki, 25 Vet. App. 7 (August 4, 2011) (noting that generally limiting testimony at a hearing does not, by itself, constitute a withdrawal of other issues and indicating that VA has a duty to clarify ambiguous statements which may limit the claim and provide notice to an appellant that he or she was abandoning the right to appeal certain issues);

Additional post service treatment records were associated with the virtual file in January 2014.  The RO did not issue a supplemental statement of the case.  However, the additional medical evidence does not address the claims for service connection for costochondritis, left and right ankle disabilities, and facial myokymia but show treatment and testing for other unrelated disabilities.  Thus, these submissions do not constitute additional pertinent evidence.  An additional remand to the RO specifically for consideration of that evidence is unnecessary.  38 C.F.R. § 20.1304 (2013).

The issues of entitlement to higher initial ratings for hypertension, dysphasia and reflux, cervical spine degenerative disc disease, right and left shoulder degenerative joint disease, right and left hip disabilities, left knee disability, bilateral plantar fasciitis, migraine headaches, acne and rosacea, dermatitis, and hemorrhoids, and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have current costochondritis.    

2.  The Veteran does not have a left or right ankle disability or arthritis of the ankles.    

3.  The Veteran does not have current facial myokymia.  

4.  The Veteran does not have current bilateral ingrown toenails.

5.  Right wrist pain first began during service, has been recurrent since service, and is due to right wrist tendonitis extensor digitorum longus. 

6.  Dysuria symptoms manifested during service and have been recurrent since service separation, and the dysuria is due to the benign prostatic hyperplasia and benign prostatic hypertrophy. 

7.  Benign prostatic hyperplasia, an enlarged prostate, and prostatitis were diagnosed during service and the Veteran continues to have benign prostatic hyperplasia and benign prostatic hypertrophy.  


\

CONCLUSIONS OF LAW

1.  The criteria for service connection for costochondritis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for left and right ankle disabilities to include arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

3.  The criteria for service connection for facial myokymia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for bilateral ingrown toenails are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a right wrist disability manifested by tendonitis extensor digitorum longus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  Affording the Veteran the benefit of the doubt, the criteria for the establishment of service connection for benign prostatic hypertrophy and hyperplasia are met.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided a notice letter to the Veteran in December 2008, prior to the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent a VA examination in December 2008 to obtain medical evidence as to the nature and etiology of the claimed disabilities.  The Board finds that the VA examination is adequate for adjudication purposes.  The examination was performed by a medical professional based on a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination was conducted prior to the Veteran's discharge from the military.  The examiner carefully examined the Veteran.  The examination report is accurate and fully descriptive.  An opinion as to whether the Veteran had the claimed disability and/or whether the claimed disabilities are related to service and/or a service-connected disability were provided.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

Service Connection Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, arthritis, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis

The Veteran asserts that service connection is warranted for right rib costochondritis, left and right ankle arthritis, facial myokymia, a right wrist disability, and prostatitis.  See the December 2008 application for compensation and the January 2014 statement.   

Service Connection for Right Rib Costochondritis

Regarding the claimed right rib costochondritis, the weight of the evidence does not establish a current diagnosis or objective findings of right rib costochondritis or other right rib disability.  Service treatment records dated in May 2000 indicate that the Veteran had right upper quadrant pain for five months.  He reported that the pain was in the morning and when he was lying down at night.  The assessment was right upper quadrant tenderness.  Another service treatment record dated in May 2000 indicates that the Veteran had pain in the mid and lower right upper quadrant.  The assessment was musculoskeletal pain versus kidney stones versus a liver symptoms.  A May 2000 service treatment record indicates that the right upper quadrant pain had improved and it was likely costochondritis.  At the December 2008 VA examination, the Veteran reported that he had been seen for what was felt to be a cartilage irritation of the right ribs in 2001.  The Veteran reported that workup was negative.  He reported that he still had some intermittent irritation in that area of the right lower ribs but it was not significant and his symptoms have basically resolved.  Examination reveals that there was no pain to palpation of the right ribcage.  The diagnosis was costochondritis of the right ribs resolved without significant residuals.  The weight of the evidence does not establish current diagnosis or objective findings of costochondritis of the right ribs or other rib disorder.  

The Veteran has not submitted or identified evidence of a current diagnosis of a right rib disorder or costochondritis.  The Veteran has not submitted any medical evidence showing current findings of a right rib disorder or costochondritis.  The Veteran has only made general assertions that he has this disability.  However, the Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  The Board finds that the medical evidence obtained at the December 2008 VA examination shows that there are no objective findings of right rib disorder and that the costochondritis had resolved and this competent and credible evidence outweighs the Veteran's own lay assertions that he has a current disability.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current diagnosis or objective findings of costochondritis of the right ribs or other right rib disorder.  The weight of the evidence establishes that the Veteran does not have a current disability of the right ribs.  The preponderance of the evidence is against the claim for service connection for a right rib disorder to include costochondritis and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims of service connection for costochondritis of the right ribs or other right rib disorder is denied.



Service Connection for Right and Left Ankle Disabilities

Regarding the claim for service connection for arthritis of the right and left ankles, the weight of the evidence does not establish a diagnosis of arthritis of the left and right ankles or other ankle disability.  A service treatment record dated in October 2003 notes right ankle complaints but a specific complaint or diagnosis was not noted.  Service treatment records do not establish a diagnosis of a bilateral ankle disability or ankle arthritis.    

At the December 2008 VA examination, the Veteran reported that he was told he had arthritis of the ankles.  He reported that he did not have any trauma to the ankles.  He reported that one ankle was more problematic than the other and he had more pain in one of the ankles.  The Veteran indicated that his right ankle started to bother him in 2003 and he has had intermittent pain in the right ankle three times a year with flare-ups in cold weather.  He denied having instability in the right ankle.  He reported that he developed left ankle pain in 2001.  The Veteran reported having monthly left ankle pain with flare-ups of pain with physical activity or weight bearing.  He did not have any physical therapy, surgery, or injections to treat the ankle pain.  He denied using assistive devices.  The Veteran currently took Celebrex; he also reported taking Celebrex for his back disability.    

Physical examination revealed normal gait.  Examination of the left and right ankles revealed no heat, swelling, or erythema.  Active range of motion was dorsiflexion from zero degrees to 20 degrees and plantar flexion was zero degrees to 45 degrees.  There was no pain with motion or any additional limitation of motion.  There was no evidence of instability.  X-ray examination of the ankles was negative.  The diagnosis was bilateral ankle strain resolved without current objective findings.  

The weight of the evidence establishes that the Veteran does not have a current disability of the left and right ankles.  There is no competent evidence of arthritis of the ankles.  The December 2008 x-ray examination of the ankle was normal.  There is no competent evidence which relates the reported symptoms of ankle pain to a diagnosed disorder.  The Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms can be attributed, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The weight of the evidence does not establish current diagnosis or objective findings of a current disability of the left and right ankles to include arthritis.  The Veteran has not submitted or identified evidence of a current diagnosis of a current disability of the left and right ankles.  The Veteran has not submitted any medical evidence showing current findings of a current disability of the left and right ankles.  The Veteran has only made general assertions that he has this disability.  However, the Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis.  See Jandreau, supra.  The Board finds that the medical evidence obtained at the December 2008 VA examination shows that there are no objective findings of a current disability of the left and right ankles and there was no arthritis, and this competent and credible evidence outweighs the Veteran's own lay assertions that he has a current disability.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden, 381 F.3d at 1167.  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a right and left ankle disability to include arthritis that was incurred in service.  The weight of the evidence establishes that the Veteran does not have a current diagnosis or any objective findings of a right or left ankle disability to include arthritis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert, supra.  Accordingly, the claim of service connection for a right and left ankle disability to include arthritis is denied.

Service Connection for Facial Myokymia

Regarding the claimed facial myokymia, the weight of the evidence does not establish a current diagnosis or objective findings of this disorder.  At the December 2008 VA examination, the Veteran reported that he had right eyelid twitching that occurred in 2008 and he was treated with Valtrex although he had no evidence of herpetic infection at the time.  He reported that the myokymia had resolved without any significant recurrence.  He stated that he also had an episode in 1996 that lasted for several weeks and then resolved.  The Veteran reported that he had episodes of myokymia that lasted approximately 20 to 30 seconds several times a day and the last episode lasted approximately six weeks.  Examination of the face and head was normocephalic and atraumatic.  Cranial nerves II through XII were grossly intact.  The diagnosis was facial myokymia resolved without significant residuals.  Service treatment records note facial myokymia in May 2008; the Veteran had a complaint of eye twitching.   
 
The weight of the evidence does not establish current diagnosis or objective findings of facial myokymia or any residuals.  The Veteran has not submitted or identified evidence of a current diagnosis of facial myokymia.  The Veteran has not submitted any medical evidence showing objective findings of facial myokymia.  The Veteran has only made general assertions that he has this disability.  However, the Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis.  See Jandreau, supra.  The Board finds that the medical evidence obtained at the December 2008 VA examination shows that there are no objective findings of facial myokymia and that this disorder had resolved and this competent and credible evidence outweighs the Veteran's own lay assertions that he has a current disability.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, supra.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden, supra.  The grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past.  See Gilpin, supra. 

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current diagnosis or objective findings of facial myokymia.  The weight of the evidence establishes that the Veteran does not have any current residuals of facial myokymia.  The preponderance of the evidence is against the claim for service connection for facial myokymia and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for facial myokymia is denied.

Service Connection for Bilateral Ingrown Toenails

Regarding the claimed bilateral ingrown toenails, the weight of the evidence does not establish a current diagnosis or objective findings of this disorder.  At the December 2008 VA examination, the Veteran reported that he had ingrown toenails for several years and it first appeared in 1993.  He had the nails removed by a podiatrist.  In 2001 he had a repeat procedure.  He reported the ingrown toenails had resolved and had not significantly recurred and he had no treatment in the past 12 months.  Clinical examination of the skin revealed no ingrown nails.  Examination of the feet reflected no deformities of either foot.  The examiner concluded that the ingrown toenails had resolved and there were no objective findings and the condition involved 0 percent of the exposed body surface area and 0% total body surface area.  
 
The weight of the evidence does not establish current diagnosis or objective findings of ingrown toenails or any residuals.  The Veteran has not submitted or identified evidence of a current diagnosis of ingrown toenails.  The Veteran has not submitted any medical evidence showing objective findings of ingrown toenails.  The Veteran has only made general assertions that he has this disability.  However, the Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis.  See Jandreau, supra.  The Board finds that the medical evidence obtained at the December 2008 VA examination shows that there are no objective findings of ingrown toenails and that this disorder had resolved and this competent and credible evidence outweighs the Veteran's own lay assertions that he has a current disability.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, supra.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden, supra.  The grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past.  See Gilpin, supra. 

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current diagnosis or objective findings of ingrown toenails.  The weight of the evidence establishes that the Veteran does not have any current residuals of ingrown toenails.  The preponderance of the evidence is against the claim for service connection for ingrown toenails and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for ingrown toenails is denied.

Service Connection for a Right Wrist Disability

The Board finds that the evidence is in equipoise on the question of whether the Veteran currently has right wrist disability manifested by tendonitis extensor digitorum longus that was incurred in service.  Service treatment records show that in May 2007, the Veteran sought medical treatment for a right wrist disability. He reported that his right hand had been bothering him for 8 months.  The diagnosis was cubital tunnel syndrome and the Veteran was given a splint.  Service treatment records show that the Veteran underwent occupational therapy for a right wrist disability in October 2008 and November 2008.  The Veteran had complaints of pain to the right dorsal wrist over the distal/medial ulna with paresthesia.  The therapist indicated that the pain symptoms appeared to be related to the extensor longus tendonitis, and the paresthesia symptoms may be related to mild cubital tunnel versus gyons canal.  There was minimal decreased right wrist range of motion.  The diagnosis was tendonitis extensor digitorum longus.  Service treatment records dated in December 2008 indicate that the Veteran continued to have right wrist pain and he had limited wrist motion.  

At the December 2008 VA examination, the Veteran reported that cubital tunnel syndrome was diagnosed in or about May 2007.  He reported that he had symptoms of numbness to the right wrist and the fourth and fifth digits of the right hand and this was replaced by a burning type pain.  He stated that currently, he did not have any paresthesias, dysesthesias, weakness, fatigue, or functional loss.  He was able to use his hand and wrist as normal although he did have pain in the right wrist which flared up with overuse.  He stated that activities such as typing or using a computer precipitated the flare-ups.  He stated that he was using a right wrist splint, Celebrex, and rest helped the symptoms.  

Examination revealed that there was no heat, swelling, or erythema.  There was full range of motion of the right wrist on dorsiflexion, palmar flexion, radial deviation, and ulnar deviation.  There was no pain on motion or any additional pain o motion.  There was negative phalen's and tinel's tests.  There was no instability.  The diagnosis was subjective complaints of cubital tunnel syndrome of the right wrist with no current objective findings.  

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's current right wrist disability manifested by tendonitis extensor digitorum longus first began in service, has been recurrent since service, and still exists.  There is competent and credible evidence that the right wrist pain began in service in 2007 and was recurrent.  Tendonitis extensor digitorum longus was diagnosed in service in October 2008. There is competent and credible evidence that the symptoms of right wrist pain continued upon the December 2008 VA examination and after service separation.  In a January 2014 statement, the Veteran stated that he continued to have daily right wrist pain.  The Veteran, as a layperson, is competent to describe observable symptoms such wrist pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent.  As discussed above, the service occupational therapist attributed the right wrist pain to the tendonitis extensor digitorum longus.  See the occupational therapy records dated in October 2008.  In resolving all reasonable doubt in the Veteran's favor, service connection for a right wrist disability manifested by tendonitis extensor digitorum longus is warranted.  The claim is granted. 

Service Connection for a Prostate Disorder

The Board finds that the evidence is in equipoise on the question of whether the Veteran's current benign prostatic hypertrophy and hyperplasia are related to service.  Service treatment records show that prostatitis was diagnosed in May 2005.  A July 2006 service treatment record indicates that the Veteran had an enlarged prostate and the diagnosis was prostatitis.  An August 2006 service treatment record shows a diagnosis of benign prostatic hyperplasia and complaints of dysuria.      

At the December 2008 VA examination, the Veteran reported that he was treated for prostatitis in or around 2006.  He stated that his initial presentation was dysuria.  He stated that he had two episodes of urinary incontinence and he was referred to a urologist.  He indicated that he underwent a cystoscopy which was normal.  It was noted that the examiner reviewed testing from 2008 and PSA and renal functions were normal.  The Veteran reported that he was placed on Flomax which greatly improved his symptoms.  The Veteran indicated that he was not currently using Flomax.  He reported no history of renal dysfunction, lethargy, weakness, anorexia, or weight change.  He reported that he did have some hesitancy and some post void dribbling.  He reported having 11 episodes of urinary frequency a day and one episode of nocturia.  Genitourinary examination was negative.  Examination revealed that the prostate was not enlarged.  The diagnosis was prostatitis resolved, without current objective findings.  

Post service medical evidence shows that the Veteran continued to seek treatment for urinary symptoms soon after service separation.  In July 2009, benign prostatic hyperplasia was diagnosed.  See the July 2009 treatment records from the 81st Medical Group.  Benign prostatic hypertrophy was diagnosed in July 2010 and the Veteran was started on Flomax.  He continued to take Flomax in July 2013.  See also the treatment records from the 81st Medical Group dated in April 2012, December 2012, March 2013, and July 2013.   

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's current benign prostatic hypertrophy and hyperplasia first began in service, has been recurrent since service, and still exists.  The competent and credible evidence shows that the symptoms of dysuria began in service and have been recurrent ever since service separation and the dysuria is due to the benign prostatic hypertrophy and hyperplasia.  In resolving all reasonable doubt in the Veteran's favor, service connection for benign prostatic hypertrophy and hyperplasia is warranted.  The claim is granted.  


ORDER

Service connection for right rib disability to include costochondritis is denied.

Service connection for left and right ankle disabilities to include arthritis is denied.

Service connection for facial myokymia is denied.

Service connection for bilateral ingrown toenails is denied.

Service connection for right wrist tendonitis extensor digitorum longus is granted.  

Service connection for benign prostatic hypertrophy and hyperplasia is granted.  



REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability). 

The Board finds that VA examinations to obtain medical evidence as to current severity of the service-connected disabilities are needed in this case.  Review of the record shows that the service-connected hypertension, dysphasia and reflux, cervical spine degenerative disc disease, right and left shoulder degenerative joint disease, right and left hip disabilities, left knee disability, bilateral plantar fasciitis, migraine headaches, acne and rosacea, dermatitis, and hemorrhoids were last examined in December 2008, when the Veteran was still on active duty.  In January 2014, the Veteran submitted post service medical records that document treatment for gastrointestinal symptoms and disorders, cardiovascular testing, and colonoscopy results.  In June 2014, the Veteran asserted that his hypertension was worse.  Thus, new examinations are needed to determine the current severity of the service-connected disabilities.  

Regarding the claim for service connection for sleep apnea, the Board finds that additional development is necessary.  The December 2008 VA examination report notes that the Veteran had undergone a sleep study in 2008.  A copy of this study does not appear to be of record.  Accordingly, records of this sleep study should be requested on remand.  VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records including Tricare and/or post-service military treatment records showing treatment of the service-connected hypertension, dysphasia and reflux, cervical spine degenerative disc disease, right and left shoulder degenerative joint disease, right and left hip disabilities, left knee disability, bilateral plantar fasciitis, migraine headaches, acne and rosacea, dermatitis, and hemorrhoids, and the claimed sleep apnea.  The RO should make an attempt to obtain any treatment records identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected disabilities and the claimed sleep apnea.   

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  The Veteran should be asked to submit copies of the report of the 2008 sleep study conducted in service and any post service sleep study reports. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

The letter should notify the Veteran that he may submit medical evidence or treatment records to support his claims.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of the service-connected left knee, cervical spine, right and left shoulder, right and left hip, and plantar fasciitis disabilities.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

All appropriate tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report, and all clinical findings should be reported in detail.  The examiner in this regard should elicit from the Veteran and record a complete clinical history referable to the disabilities.  X-ray examination of the joints should be performed and the results should be made available to the examiner prior to the completion of the report.

(a).  Cervical spine examination:  The examiner should specify the range of motion of the cervical spine in degrees including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should specifically identify all symptomatology and manifestations and specify whether the cervical spine causes limitation of motion, pain, spasm, severe guarding, abnormal gait, abnormal spine contour, or ankylosis.  The examiner should specify whether the cervical spine disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination. 

The examiner should indicate whether the degenerative disc disease of the cervical spine has required any periods of doctor prescribed bed rest in the past 12 months and if so, report the frequency and duration of the bed rest.  The examiner should indicate whether the degenerative disc disease of the cervical spine results in a separate neurologic manifestation.  If so, the examiner should indicate if this disability results in partial or complete paralysis, neuralgia or neuritis of any nerve, specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.

(b).  Bilateral hip examination:  The examiner should report the range of motion in the hips in degrees.  The examiner should determine whether the bilateral hip disabilities are manifested by painful motion, weakened movement, excess fatigability, or incoordination.  The examiner should report whether there is ankylosis of the hips.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.  

(c).  Left knee examination:  The examiner should report the range of motion in the left knee in degrees.  The examiner should determine whether the left knee is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  The examiner should report whether there is ankylosis of the knee.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.  The examiner should report whether there is lateral subluxation or lateral instability of the knee, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).  

(d).  Bilateral foot examination:  The examiner should report all manifestations of the bilateral foot disabilities to include plantar fasciitis.  The VA examiner should indicate if there is objective evidence of acquired claw foot with marked contraction of plantar fascia with dropped forefoot, hammer toes, painful callosities, marked varus deformity, and malunion or non-union of tarsal or metatarsal bones.  The examiner should render an opinion as to whether the foot disability is manifested by moderate, moderately-severe, or severe residuals or impairment or results in actual loss of use of the foot. 

(e). Bilateral shoulder examination:  The examiner should specifically note all manifestations caused by the left and right shoulder disabilities.  The examiner should specify the range of motion of the arms in degrees for flexion and abduction.  The examiner should indicate whether the left and right shoulder disabilities are manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to pain on use, including during flare-ups, any weakened movement, excess fatigability, or incoordination.

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  

3.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected hypertension.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report all symptoms and manifestations of the hypertension.  The examiner should report the blood pressure readings and indicate if medication is required for control of the hypertension. 

After review of the claims folder and medical history, the examiner should indicate whether the diastolic pressure is predominantly 100 mm or more or when systolic pressure is predominantly 160 mm or more; and whether continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 mm or more.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  Schedule the Veteran for a VA skin disorders examination in order to determine the severity of the service-connected acne and rosacea and eczematous seborrheic dermatitis.  If such examination cannot be conducted during a period of flare-up of the skin disorders, the examiner should record a detailed clinical history referable to the manifestations.  The Veteran's VA claims folder should be made available to the examiner for review in connection with the examination.  Any indicated testing should be performed. 

Regarding the acne and rosacea and eczematous seborrheic dermatitis, the examiner should report the measurement of the percentage of the entire body and the exposed areas affected by each of the service-connected skin disorders to specifically include an opinion as to whether the percentage is at least 5 percent but less than 20 percent of the entire body or of the exposed areas.  The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required; and if so, the total duration required over the past 12 months. 

The examiner should specify whether the service-connected acne and rosacea and eczematous seborrheic dermatitis cause scars.  If so, the examiner should report the location and size (length and width measured in inches or square centimeters) of the scar.  The examiner should report whether the scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part.  The examiner should report the area or areas affected by the scars in square inches or centimeters.  Scars in widely separated areas such as on two or more extremities should be measured separately. 

The examiner should specify whether the service-connected acne and rosacea and eczematous seborrheic dermatitis cause scars on the head, face, or neck.  Regarding any scars affecting the head, face, and neck, the examiner should identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips.  

The examiner should specify if any of the following characteristics of disfigurement are present and if so list each: scar is 5 or more inches in length; scar is at least 1/4 inch wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; in an area exceeding 6 square inches, the skin is either hypo- or hyper-pigmented, of abnormal texture (irregular, atrophic, shiny, scaly, etc.), underlying soft tissue is missing, and/or skin is indurated and inflexible.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected hemorrhoids.  The Veteran's VA claims folder should be made available to the examiner for review in connection with the examination.  The examiner should report whether the hemorrhoids are mild or moderate; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or manifested by persistent bleeding and with secondary anemia, or with fissures.  The examiner should also indicate the effect the hemorrhoids have, if any, on the Veteran's current level of occupational impairment.  

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected headaches and to determine the nature and etiology of the claimed sleep apnea.  The Veteran's VA claims folder should be made available to the examiner for review in connection with the examination.  Any indicated testing should be performed.

The examiner should comment on the nature, frequency and severity of the Veteran's headaches, and specifically address the frequency, severity, and duration of any prostrating attacks.  An opinion should be provided as to whether the Veteran's headaches are very frequent, completely prostrating, or prolonged.  The examiner should indicate whether the headaches cause severe economic inadaptability.

The examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran currently has sleep apnea that had its onset during active service or is related to active service.  

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

7.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected dysphasia and reflux.  The Veteran's VA claims folder should be made available to the examiner for review in connection with the examination.  Any indicated testing should be performed.

The examiner should identify all gastrointestinal disabilities found on examination and report the manifestations and symptoms caused by the current gastrointestinal disorders.  The examiner should render specific findings as to whether the service-connected dysphasia and reflux are chronic with small nodular lesions and symptoms, chronic with multiple small eroded or ulcerated areas and symptoms, or chronic with severe hemorrhages or large ulcerated or eroded areas.  The examiner should also identify whether there is impairment of health manifested by anemia and weight loss. 

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

8.  After completing all indicated development and accomplishing any other action deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


